The Vice-Chancellor :
The report of commissioners is to be regarded in the light of a verdict of a jury rendered upon a trial at law; and it will be disturbed or interfered with by the court only upon grounds similar to those on which a verdict would be set aside and anew trial granted : In the matter of Pearl Street, 19 Wend. 651.
Nay, more: it will be regarded with greater consideration even than a verdict, because, in this particular instance, the commissioners are persons who were selected by the parties themselves on account of their superior judgment and capacity to perform this particular service and they were authorized to act upon a personal view of the property and upon their individual knowledge of its value, location, &c. which they were left to acquire at their leisure and from all the best sources of information in their power and without regard to rules and forms of judicial proceedings in acquiring their knowledge.
The cases of John and Cherry Streets in the City of New York, 19 Wend. 659 and William and Anthony Streets, Ib. 678, are full of instances on that subject.
After a careful perusal of the affidavits submitted upon the objections taken to the master’s report, I am satisfied that there is not the slightest ground, consistently with well established principles, to alter or modify the report in any one particular.
Order, that the objections be overruled, with costs.